DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of February 17, 2021 has been fully considered.  The remarks are not persuasive because they do not address the combined teachings of the references as described in the obviousness rationale. The Choi reference is cited as showing the control and interface of the beverage dispenser including the indication of the beverage level, whereas the Kline reference is cited for the broad idea of implementing the interface on a mobile electronic device.  Implementing the interface (i.e. the control and display) of Choi on a cell phone, as discussed in the obviousness rationale, accounts for all of the claim limitations.  Merely pointing out that neither the Choi reference nor the Kline reference discloses both a beverage level indication and a mobile electronic device does not show a deficiency in the rejection, because the obviousness rationale cites the Choi reference for the interface (including the beverage level indication) and the Kline reference for the mobile electronic device (cell phone).  Additionally, claim 10 does not recite a mobile electronic device, but instead merely recites a controller configured to communicate with an electronic device.  Claim language describing the capabilities of a device that is not a positively recited component of the dispenser does not differentiate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Kline (US 2015/0144653)
	Regarding claims 10 and 11, Choi discloses (figure 8) a beverage dispenser, comprising:
a housing (110);
a dispensing head (120) arranged on an upper end of the housing for dispensing a beverage into a beverage container (2);
a beverage-level sensor (130) arranged on the housing and configured to determine a beverage level within the beverage container without contacting the beverage within the beverage container (paragraph 0035);
a beverage-level indicator (240b) configured to provide a visual indication of the beverage level within the beverage container (2)(paragraph 0078; paragraph 0081, “the 
a control unit (170) configured to cause the beverage-level indicator to indicate the beverage level within the beverage container based on the beverage level as determined by the beverage-level sensor (paragraphs 0078 and 0081).
	Choi does not disclose that the interface and display is implemented on a mobile electronic device.
	Kline teaches that it is known to order a beverage through a mobile device, and receive a beverage selection from the mobile electronic device (figure 1 and paragraphs 0129-0131 and 218).  Kline discloses that an advantage of this configuration is to allow solicitation of nearby users to become customers (paragraph 0129).
It would have been obvious to one skilled in the art to provide the device of Kline with a controller capable of communicating with a smart phone, based on the teaching of Kline, for the purpose of being able solicit purchases from nearby people to become customers.  Choi discloses a beverage dispenser having the specifics of the interface and display, and Kline discloses a beverage dispenser in which the interface is displayed to the customer via smart phone; combining these two teachings results in the function described in the claim.  Furthermore, the pending claims do not positively recite a mobile electronic device, and the system of Choi in view of Kline accounts for a dispenser which is capable of communicating with a mobile electronic device.  The above-discussed combination would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 13, Choi and Kline account for the claimed subject matter substantially as discussed above, and additionally account for receiving an indication via the mobile electronic device (query described in paragraph 0130 of Kline).  Kline further teaches that the communication can be audible instead of visual (paragraph 0218).  Examiner has previously taken official notice that it is known for a smart phone to employ an audible or vibrational alert when a communication is received, and this information is now admitted prior art (see MPEP 2144.04(c)).  It would have been obvious to one skilled in the art to modify the controllers and system of Choi in view of Kline to employ an audible alarm, audible communication, or vibration with the smart phone query for the purpose of alerting the user to the receipt of the communication.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 21, Choi discloses that the housing comprises an overhang (directly below actuators 150 in figure 2) that defines a beverage container receiving area under the overhang, and wherein the dispensing head (120) is arranged on the overhang (see figure 2)

	Regarding claim 22, Choi discloses a user interface (100, 150) configured to receive a beverage selection and to cause dispensing of a beverage corresponding to the beverage selection (paragraph 0040)

	Regarding claim 23, Choi discloses that the user interface comprises a plurality of actuators (150) for receiving the beverage selection (paragraph 0040).

	Regarding claims 25 and 26, the above discussed combination of Choi and Kline account for the control unit being configured to receive a beverage selection from the mobile electronic device, and to receive a command to initiate dispensing of the beverage by the dispensing head from the mobile electronic device, in that implementing the control and display of Choi on a cell phone as discussed in the obviousness rationale results in this subject matter.  

	Regarding claim 27, Choi discloses that the indication of the beverage level is continually displayed as the beverage container is being filled with the beverage by the dispensing head.

	Regarding claim 28, Choi discloses that the beverage dispenser is configured to automatically stop filling the beverage container when the beverage level as determined by the beverage level sensor reaches a predetermined beverage level (paragraph 0081)

	Regarding claim 29, Choi discloses that the indication comprises a visual indication of the beverage level within the beverage container (paragraph 0081).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Kline (US 2015/0144653) and further in view of Kim (US 2008/0216504).
Regarding claim 12, Choi and Kline account for much of the claimed subject matter as discussed above, but do not disclose that the input includes a beverage container representation, wherein the beverage container representation is filled to a level that corresponds to the beverage level within the beverage container.

It would have been obvious to one skilled in the art to provide the device of Choi in view of Kline with a beverage container representation on the input interface, based on the teaching of Kim, for the purpose of allowing a user to visually confirm the selection of the desired amount.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Kline (US 2015/0144653) and further in view of Kondo (US 4,259,559).
	Regarding claim 24, Choi and Kline account for much of the claimed subject matter as set forth above, but do not disclose that the user interface further comprises a selection indicator for each of the plurality of actuators, wherein the selection indicator indicates that an actuator of the plurality of actuators has been selected.  Choi discloses a selection indicator (paragraph 0045) but does not appear to disclose an indicator for each of the actuators.

It would have been obvious to one skilled in the art to provide the selection indicator of Choi in the interface, by illuminating the button selected as disclosed in Kondo, as a routine combination of known and reliable indicator mechanisms for conveying information to a user.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.